Citation Nr: 0307295	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99-22 353A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.M.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran served on active duty from October 1947 until 
April 1967.  He died on May [redacted], 1999.  The appellant is the 
widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 1999 
rating decision of the Hartford, Connecticut Regional Office 
(RO) which denied service connection for the cause of the 
veteran's death. 

The appellant was afforded a personal hearing at the RO in 
March 2000, the transcript of which is of record.  

The claim underwent further development at the Board in 
October 2002.  Such development having been completed, the 
case is ready for appellate disposition.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's official death certificate reflects that he 
died in May 1999 from metastatic prostate cancer.  

3.  At the time of death, service connection was not in 
effect for any disability.

4.  Prostate cancer was first clinically indicated many years 
after the veteran's retirement from service.

5.  The evidence of record does not reflect that the veteran 
served in Vietnam or in the contiguous waters thereof, and 
exposure to herbicides, including Agent Orange, may not be 
presumed.

6.  There is no competent evidence of a medical nexus between 
the veteran's prostate cancer and his military service, to 
include his alleged exposure to herbicide agents therein.  


CONCLUSION OF LAW

A service-connected disability did not cause or materially or 
substantially contribute to the cause of the veteran's death, 
and the disability that caused death was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 105(a), 1110, 1112, 1113, 
1310, 5100, 5102, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.3.307, 3.309, 3.310, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran was exposed to Agent 
Orange in his duties aboard ship in the contiguous waters of 
Vietnam, and subsequently developed prostate cancer as a 
result thereof from which he later died.  She maintains that 
a presumption thus applies for which service connection for 
the cause of death should be granted.

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on this issue.  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.  As evidenced by the October 1999 
statement of the case and the November 2000, March 2001 and 
May 2001 supplemental statements of the case, the appellant 
has been furnished the pertinent laws and regulations 
governing the claim and the reasons for the denial.  She has 
been given notice of the information and evidence needed to 
substantiate the claim, and has been afforded opportunities 
to submit information and evidence.  The Board finds that all 
necessary development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining the evidence necessary to substantiate the claim 
currently under consideration, to include scheduling personal 
hearings in March 2000 and August 2002, for the latter of 
which she failed to appear as scheduled.  Further development 
of the claim was undertaken by the Board in October 2002.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a 
letter to the appellant dated in January 2003, as well as in 
multiple discussions with her and/or her daughter by 
telephone, as documented by Reports of Contact dated in April 
2001, the RO informed the appellant of what the evidence had 
to show to establish entitlement to service connection for 
the cause of death, what medical and other evidence the RO 
needed from her, what information or evidence the appellant 
could provide in support of the claim, what evidence VA would 
try to obtain for her, and what evidence the RO had received 
in support of the claim.  Therefore, the duty to notify has 
been met.  Under these circumstances, the Board finds that 
adjudication of the claim on appeal poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2002).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A.  § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a malignancy becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebut table presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam, including 
the waters off shore, during the Vietnam Era.  38 U.S.C.A. 
§ 1116(f) (2002).

Factual Background 

The record contains extensive administrative records from the 
veteran's period of service.  However, the service medical 
records are not available and attempts to retrieve them have 
been unsuccessful.  The record reflects that the veteran 
filed a claim for service connection for metastatic prostate 
cancer in February 1999 and indicated that the onset of such 
was July 1996.  Received in support of the claim were VA and 
private clinic records dated between September 1997 and 
February 1998 showing that he underwent prostate surgery and 
treatment for metastatic prostate cancer.

Subsequently received were transcripts of the veteran's sea 
service indicating that he served on numerous vessels between 
enlistment in October 1947 and March 1967.

Received in July 1999 was a death certificate showing that 
the veteran died on May [redacted], 1999 of metastatic prostate 
cancer.  

Additional information pertaining to the ships the veteran 
served aboard was received in July 1999. 

The appellant presented testimony upon personal hearing on 
appeal in March 2000 to the effect that her husband talked 
about Vietnam while on leave.  She related that he had spent 
some recreation time there and brought back souvenirs, 
including something that noted "Saigon."  Her daughter 
testified that before the veteran died, he had told her that 
he had gone around the globe, and that he would point to 
Vietnam and say he had been there.  The appellant said that 
she and the veteran had been together 35 years, that he had 
never felt well after his retirement, and always had some 
type of illness.  The appellant's representative stated that 
information retrieved from the internet showed that the USS 
Isle Royal, which the veteran served aboard, had two 
deployments between 1962 and 1966, one of which was to 
WESTPAC, which would have included Vietnam.  

Submitted at the hearing was a copy of an undated letter 
purportedly signed by the veteran in which he wrote that he 
was in Long Beach [CA] and was on his way to Vietnam again.  
History pertaining to the ship USS Isle Royale noted that it 
provided service in the Pacific Fleet and primarily operated 
between Pearl Harbor, Southern California and the 
Philippines, to include a seven-month period serving 
destroyers on vital peacekeeping mission in the Pacific from 
February 1963.  It was noted that upon arriving at Pearl 
Harbor in August 1965, orders were received to proceed on to 
the Philippines where it tended ship of the 7th Fleet 
fighting in Vietnam.  Also submitted was a copy of a picture 
depicting agricultural workers on a tea plantation in the 
Azores written in Portuguese.  Documentation of record 
reflects that the veteran served on the USS Isle Royale from 
April 1963 to February 1965.

A VA physician wrote in November 2000 that the veteran was 
admitted to the extended care unit for palliative care from 
February 1999 until the date of his death in May 1999 with a 
primary diagnosis of metastatic prostate cancer which had 
been diagnosed in 1997.  

Received in support of the claim in December 2000 were 
Polaroid pictures of a shirt and a small dog which were 
reported to be from Vietnam, as well as the upper right 
corner of an airmail envelope with an undated Vietnam 
postmark, and without the name of a sender or addressee.

In response to a Board development memorandum dated in 
October 2002 requesting information as to whether the USS 
Isle Royale ever entered the waters of Vietnam, the National 
Archives and Records Administration wrote back in 
correspondence dated in February 2003 that deck logs did not 
evidence any docking in that area of interest.  

Legal Analysis

At the outset, it should be noted that service medical 
records are not available.  However the post service record 
contains no clinical evidence of complaints or findings 
referable to prostate cancer or any other type of malignancy.  
The appellant has not contended or presented evidence that 
the veteran had prostate problems during active duty, or 
developed cancer in service or within a year thereof.  
Evidence of a definitive disorder affecting the prostate was 
not clinically indicated in the record until 1997, when it 
was shown that he was treated for metastatic cancer of the 
prostate.  Under such circumstances, the Board finds that 
there exists no competent clinical evidence that a malignancy 
had its onset in service on either a direct or presumptive 
basis.  38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2002).  

In this case, however, the appellant does not contend that 
the veteran had prostate cancer in service or within the one-
year post-service presumptive period.  Rather, she argues 
that he developed prostate cancer secondary to his exposure 
to herbicides, to include Agent Orange, while serving aboard 
a ship in contaminated waters off the coast of Vietnam, and 
where the veteran went on shore leave.  The Board finds, 
however, that there is no basis for a grant of service 
connection in this respect.  

Although the appellant has provided several pieces of 
evidence which purport to show that the veteran was on 
Vietnamese soil or in the vicinity thereof, none of it is 
sufficiently probative to establish a presence in or in the 
proximity of Vietnam.  The letter from the veteran to his 
mother stating that he was on his way to Vietnam lacks 
authenticity without a date or more definitive information 
indicating that he was actually in that country.  The 
Polaroid pictures of the dog and shirt which have been 
submitted also do not prove that they were taken while the 
veteran was in Vietnam or that he purchased them there.  The 
Vietnamese postmark is similarly not effective for purposes 
of proof because it does not reflect a date, or whom the 
letter was to or from.  More importantly, however, there is 
no documentation of record which shows that, when the veteran 
served on the USS Isle Royale between 1963 and 1965, he was 
ever in the waters off the coast of Vietnam, only that it 
tended to other ships that were fighting in Vietnam while in 
the waters of the Philippines.  As well, the picture of the 
workers on a tea plantation is shown to have been taken in 
the Azores, a Portuguese territory, which is situated in the 
Atlantic Ocean off the coast of Portugal and Western Europe.  
The Board also notes that there are no medals, awards, 
decorations or citations, or any other reference in the 
extensive administrative documentation of record denoting 
service in Vietnam.

The Board points out that although the condition for which 
service connection is sought and from which the veteran died, 
prostate cancer, is one of the diseases listed under 
38 C.F.R. § 3.309(e) for which service connection may be 
presumed as a consequence of exposure to Agent Orange under 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, the 
veteran is not found to have served in the Republic of 
Vietnam during the Vietnam era.  He is therefore not entitled 
to a presumption of exposure to herbicide agents, whether or 
not he has a disease listed at 38 C.F.R. § 3.309(e).  See the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Thus, the presumption 
of service connection (presumed service incurrence) based on 
Agent Orange exposure is not applicable in the instant case.  

Notwithstanding the presumptive provisions noted above, the 
Board notes that service connection for residuals of exposure 
to Agent Orange also may be established by competent evidence 
showing that a disorder resulting in disability or death is 
in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. 
§§ 1113(b) and 1116, and 38 C.F.R. § 3.303.  Unfortunately, 
the record in this case is devoid of any competent medical 
evidence to support the appellant's assertions to this 
effect.  VA clinical evidence which has been associated with 
the claims folder reflect only a diagnosis and continuing 
treatment for prostate cancer without any competent medical 
opinion that suggests a relationship between the veteran's 
post-service prostate cancer and his death, and the claimed 
in-service herbicide exposure.  The appellant has neither 
submitted nor alluded to the existence of any other competent 
medical evidence of the required nexus.  The Board must thus 
conclude that the criteria for service connection for the 
cause of death from prostate cancer, claimed as secondary to 
in-service herbicide exposure, are not met.  

The Board does not doubt the sincerity of appellant's belief 
that the prostate cancer from which the veteran died resulted 
from his military service.  However, as a layperson without 
the appropriate medical training and expertise, she is not 
competent to provide a probative opinion on a medical matter, 
such as the etiology of his prostate cancer.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death from 
metastatic prostate cancer, claimed as the secondary to 
herbicide exposure, to include Agent Orange, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55- 57 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

